Citation Nr: 0030920	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 772	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of a current diagnosis of tinnitus.


CONCLUSION OF LAW

The evidence of record does not show that the veteran 
currently has tinnitus as a result of his active military 
service or any incident therein.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has tinnitus as a 
result of his active military service as a tank gunner.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses for 
tinnitus.

In a January 1999 letter from McIntire Ear, Nose & Throat 
Center, Dr. Larry McIntire indicated that that he did not 
obtain a history of tinnitus in an evaluation conducted 
earlier that month.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The veteran has not presented any competent evidence that he 
currently has tinnitus.  In fact, the January 1999 letter 
from Dr. McIntire affirms that there was no history of 
tinnitus.  Although the veteran believes he currently has 
tinnitus as a result of acoustic trauma in service, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has 
tinnitus or alleged that there are any existent medical 
evaluations or treatment records indicating a current 
diagnosis.  Further, VA is required to provide VA medical 
examinations for compensation claims only in those cases 
where there is competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
disability.  Therefore, there is no further duty to assist 
the veteran with regard to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



ORDER

Service connection for tinnitus is denied.


REMAND

As previously noted, the Veterans Claims Assistance Act of 
2000 indicates that VA shall provide a medical examination or 
opinion when necessary to make a decision in a claim.  
Examinations are necessary where the evidence of record 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In the veteran's claim, there is current evidence that he has 
bilateral hearing loss, and Dr. McIntire's letter also states 
that it was his understanding that the veteran had a long 
history of noise exposure as a tank gunner in the 1940's.  He 
indicated that the veteran's hearing loss was therefore 
service-related.  There is no indication that Dr. McIntire 
had access to the veteran's service medical or personnel 
records.  His opinion linking the veteran's hearing loss to 
service appears to be based exclusively on the veteran's 
history.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The veteran's separation qualification record shows that he 
spent 4 1/2 months in armored command basic training and 
another 4 months duty with NCO.  Thereafter the veteran's 
military occupational assignments were as a message center 
clerk and clerk-typist.  It is not clear whether the 
physician was aware of this relevant information in reaching 
his opinion.

The U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the veteran's claim 
for service connection for bilateral hearing loss is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
audiological examination.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be performed.  
The examiner should be requested to 
express an opinion as to the etiology of 
the veteran's current bilateral hearing 
loss and whether it is at least as likely 
as not that it is a result of any 
inservice acoustic trauma.  Complete 
rationale must be provided for any 
opinions or conclusions made.  

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  The RO must ensure that the 
directives of this remand are fully 
carried out, and if not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should undertake any other development 
deemed necessary, and readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -


